            Case 2:17-cv-00178-JLR Document 200 Filed 11/12/19 Page 1 of 6




 1
                                                THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   JOHN DOE, et al.,                     CASE NO. C17-0178JLR
10                       Plaintiffs,
11          v.
12   DONALD TRUMP, et al.,
13                       Defendants.
14
     JEWISH FAMILY SERVICE, et al.,        CASE NO. C17-1707JLR
15
                         Plaintiffs,
16
            v.                             (RELATING TO BOTH CASES)
17
     DONALD TRUMP, et al.,
18
                         Defendants.
19

20

21               NOTICE REGARDING STATUS OF SETTLEMENT DISCUSSIONS

22

23

24

25

26

27

28   NOTICE REGARDING STATUS OF
     SETTLEMENT DISCUSSIONS
     (No. 17-cv-0178-JLR)
              Case 2:17-cv-00178-JLR Document 200 Filed 11/12/19 Page 2 of 6




 1          In advance of the court conference tomorrow in the above-captioned cases, the Parties write
 2   to notify the Court that they have reached agreement on the principles of a settlement that, subject
 3   to formal approval, will lead to a complete resolution of these cases. The Parties now need
 4   additional time to draft the appropriate documentation that reflects their agreement and seek formal
 5   approval. The Parties will work to expeditiously complete these tasks, and they expect to be able
 6   to file a stipulated dismissal within thirty days of this Notice.
 7          In light of this development, the Parties respectfully suggest that if the Court would hold
 8   in abeyance resolving the outstanding discovery issue and the deadline for Defendants’
 9   forthcoming motion to dismiss, see ECF No. 197 & Nov. 5, 2019 Notice, they could focus their
10   efforts on timely finalizing this settlement agreement while conserving this Court’s resources. The
11   Parties are happy to discuss this development further with this Court at tomorrow’s hearing,
12   including the progress that they were able to make in reaching the above-referenced settlement in
13   principle.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   NOTICE REGARDING STATUS OF
     SETTLEMENT DISCUSSIONS
     (No. 17-cv-0178-JLR) – 1
            Case 2:17-cv-00178-JLR Document 200 Filed 11/12/19 Page 3 of 6




 1   RESPECTFULLY SUBMITTED BY,          DATED this 12th day of November, 2019.

 2
     AMERICAN CIVIL LIBERTIES UNION      KELLER ROHRBACK L.L.P.
 3   OF WASHINGTON FOUNDATION
 4
      By: /s/ Emily Chiang           g     By: /s/ Lynn Lincoln Sarko
 5       /s/ Lisa Nowlin                   By: /s/ Tana Lin
         Emily Chiang, WSBA # 50517        By: /s/ Derek W. Loeser
 6       Lisa Nowlin, WSBA # 51512         By: /s/ Alison S. Gaffney
         901 Fifth Avenue, Suite 630          Lynn Lincoln Sarko, WSBA # 16569
 7       Seattle, WA 98164                   Tana Lin, WSBA # 35271
         Tel.: (206) 624-2184                Derek W. Loeser, WSBA # 24274
 8                                           Alison S. Gaffney, WSBA # 45565
         Email: echiang@aclu-wa.org
 9               lnowlin@aclu-wa.org         1201 Third Avenue, Suite 3200
                                             Seattle, WA 98101
10       Attorneys for Plaintiffs            Tel.: (206) 623-1900
                                             Fax: (206) 623-3384
11                                           Email: lsarko@kellerrohrback.com
                                                      tlin@kellerrohrback.com
12                                                    dloeser@kellerrohrback.com
13                                                    agaffney@kellerrohrback.com

14                                         By: /s/ Laurie B. Ashton                N
                                             Laurie B. Ashton (admitted pro hac vice)
15                                           3101 North Central Avenue, Suite 1400
                                             Phoenix, AZ 85012-2600
16                                           Tel.: (602) 248-0088
17                                           Fax: (602) 248-2822
                                             Email: lashton@kellerrohrback.com
18
                                           By: /s/ Alison Chase                   e
19                                           Alison Chase (admitted pro hac vice)
                                             1129 State Street, Suite 8
20                                           Santa Barbara, CA 93101
                                             Tel.: (805) 456-1496
21                                           Fax: (805) 456-1497
                                             Email: achase@kellerrohrback.com
22
                                             Attorneys for Plaintiffs/Cooperating
23                                           Attorneys for the American Civil Liberties
24                                           Union of Washington Foundation

25

26

27

28   NOTICE REGARDING STATUS OF
     SETTLEMENT DISCUSSIONS
     (No. 17-cv-0178-JLR) – 2
             Case 2:17-cv-00178-JLR Document 200 Filed 11/12/19 Page 4 of 6



     s/ Mariko Hirose
 1   David Burman, WSBA No. 10611               Justin B. Cox, Pro Hac Vice
 2   Lauren Watts Staniar, WSBA No. 48741       International Refugee Assistance Project
     Tyler Roberts, WSBA No. 52688              PO Box 170208
 3   Perkins Coie LLP                           Atlanta, GA 30317
     1201 Third Avenue, Suite 4900              Tel: (678) 279-5441
 4   Seattle, WA 98101-3099                     jcox@refugeerights.org
     Telephone: 206.359.8000
 5   Facsimile: 206.359.9000                    National Immigration Law Center
 6   dburman@perkinscoie.com                    3450 Wilshire Blvd, #108-62
     lstaniar@perkinscoie.com                   Los Angeles, CA 90010
 7   troberts@perkinscoie.com                   Tel: (213) 639-3900
                                                Fax: (213) 639-3911
 8   Mariko Hirose, Pro Hac Vice
     Deepa Alagesan, Pro Hac Vice               Lauren E. Aguiar, Pro Hac Vice
 9   Linda Evarts, Pro Hac Vice                 Mollie M. Kornreich, Pro Hac Vice
10   Kathryn C. Meyer, Pro Hac Vice             Abigail E. Davis, Pro Hac Vice
     International Refugee Assistance Project   Four Times Square
11   40 Rector Street, 9th Floor                New York, NY 10036
     New York, NY 10006                         Tel: (212) 735-3000
12   Tel: (646) 459-3044                        Fax: (212) 735-2000
     mhirose@refugeerights.org                  lauren.aguiar@probonolaw.com
13
     dalagesan@refugeerights.org                mollie.kornreich@probonolaw.com
14   levarts@refugeerights.org                  abigail.sheehan@probonolaw.com
     kmeyer@refugeerights.org
15
     Melissa S. Keaney, Pro Hac Vice            Counsel for Plaintiffs Jewish Family Service,
16   International Refugee Assistance Project   et al.
     PO Box 2291
17
     Fair Oaks, CA 95628
18   Tel: (916) 546-6125
     mkeaney@refugeerights.org
19
     Elizabeth Sweet, Pro Hac Vice
20   Mark Hetfield, Pro Hac Vice
     HIAS, Inc.
21
     1300 Spring Street, Suite 500
22   Silver Spring, MD 20910
     Tel: 301-844-7300
23   liz.sweet@hias.org
     mark.hetfield@hias.org
24

25

26

27

28   NOTICE REGARDING STATUS OF
     SETTLEMENT DISCUSSIONS
     (No. 17-cv-0178-JLR) – 3
             Case 2:17-cv-00178-JLR Document 200 Filed 11/12/19 Page 5 of 6



     JOSEPH H. HUNT
 1   Assistant Attorney General
 2
     AUGUST E. FLENTJE
 3   Special Counsel

 4   ALEXANDER K. HAAS
     Director, Federal Programs Branch
 5

 6   JOSHUA GARDNER
     Special Counsel, Federal Programs Branch
 7

 8   s/ Kevin Snell                             ______________
     JOSHUA KOLSKY
 9   KEVIN SNELL
10   Trial Attorneys
     U.S. Department of Justice
11   Civil Division, Federal Programs Branch
     1100 L Street, NW
12   Washington, DC 20530
     Tel: (202) 514-3259
13
     Fax: (202) 616-8470
14   Email: joshua.kolsky@usdoj.gov

15   Counsel for Defendants

16

17

18

19

20

21

22

23

24

25

26

27

28   NOTICE REGARDING STATUS OF
     SETTLEMENT DISCUSSIONS
     (No. 17-cv-0178-JLR) – 4
              Case 2:17-cv-00178-JLR Document 200 Filed 11/12/19 Page 6 of 6




 1

 2
                                      CERTIFICATE OF SERVICE
 3          I hereby certify that on November 12, 2019, I caused to be electronically filed the foregoing
 4   document with the Clerk of the Court using the CM/ECF system which will send notification of
 5   such filing to all of the registered CM/ECF users for this case.
 6          DATED this 12th day of November, 2019.
 7

 8                                                         s/ Lauren Watts Staniar

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   CERTIFICATE OF SERVICE
     (No. 17-cv-0178-JLR) – 1
